IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,180-01


                        EX PARTE MARTHA MELENDEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 990D04290 IN THE 346TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to life imprisonment.

        The trial court signed findings of fact and conclusions of law recommending that relief be

denied. Habeas counsel has filed an agreed motion to remand the case, alleging that the trial court

has set a hearing so that matters relating to providing a complete record can be resolved. We remand

this application to the 346th District Court of El Paso County to allow the parties to certify that this

Court has the record necessary to decide the issues raised in the writ application.
       This application will be held in abeyance until the trial court has resolved the record issues,

which shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with any supplemental findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: April 15, 2015
Do not publish